ROSS, Circuit Judge
(dissenting). The bill of exceptions recites, among other things, that the court—
“in charging the jury as to the common nuisance count in the indictment discussed it in connection with the charge of conspiracy alleged therein, and, *471among other things, instructed the jury in the following language: ‘In determining whether there was a conspiracy, you are to consider all the conduct of the parties; you will consider the locked door, if you think any of the doors were locked; you will consider the conduct of Joe Pincolini with reference to this matter; you will consider the conduct of Dante and Adowaldo, and of the lady, Mrs. Pincolini; and I think you would also consider the character of the establishment, the soft drink place in front, the door and the kitchen in the rear. That is a large room, the only furniture apparently being a sink, with a drain board and running water, a cupboard, and two shelves. You should also consider the bottles; the bottle that was found in the sink and the contents of that bottle. There is testimony that one of the milk bottles contained something smelling like alcohol. There were also a number of other bottles. One of the legs of the sink has been presented in evidence. I think' it is something that should be considered by the jury in determining what that room was used for. You will notice neither end of the leg of the sink, shows any nail marks; that leg has been there for a long time; it is hollow, and can be taken out and put back again without destroying any nails, or any permanent fastening. The other leg is of the same character, and each leg is capable of being used to hide a bottle, perhaps several. You will also consider the sink and the running water, and the bottles there. Then I think it would be very proper for you to consider the testimony as to persons going from that back room to the door at the north, thence upstairs, if they went upstairs, and coming back with the glasses, and with liquor, if you believe that testimony. There is no question about there being liquor in room 16. It is also a matter of significance that the liquor in that room was destroyed just at the time this raid was made, and that one of the defendants was there. If you consider the testimony of the witness Boyd, who admitted that a friend of his had taken liquor up to room 16, isn’t it rather a significant circumstance that this man only went up there on the 29th' day of July, it was the first time that he had ever had that room, that he only stayed there until this raid was made, then disappears from the house, and is not there again as a tenant until this case comes on for trial; three days he has been there, and there is one day coming. These are all matters for you to consider in determining, not only whether there was a conspiracy on the part of these defendants, but also to determine whether that was a place kept for the purpose of selling intoxicating liquor. * ® * Mr. Scott has testified as to two purchases made in April. Mr. Hogue has testified to a sale that was made on the 2d day of August. If their testimony is true, it shows that defendants were engaged in that place in selling liquor, at least on these dates. * * * There has been an abundance of evidence on the third count in the indictment, of making sales, and there has been a denial of those sales. As you have been informed repeatedly, it is your duty to accept the law as it is given you by the court; you cannot question the law as it is given to you; you must follow the instructions of the court. As to questions of fact, it is your duty to determine what the evidence proves, and you are to follow your own judgment, not the judgment of the court, or the judgment of counsel, or what counsel may have said, or what the court may have said; you are bound to submit these matters of fact to your own conscience and to your own judgment, under the instructions, and a true verdict render’ — to all of which the defendants objected in the following language: ‘Mr. Frame: If it please the court, we except to the portion of the court’s charge wherein the court summarizes and states the testimony, upon the ground that the same invades the province of the jury, and that the same is beyond the power of the court in charging the jury as to mere matters of law.’ That after said exception ■ last quoted was by counsel for defendants stated and taken, the court further charged the jury as follows: T have discussed this testimony, because it is within the province of the judge to do so if he believes it to be his duty. It may not be so in the state courts, but it is the province and the right of a federal judge to discuss the testimony if he sees fit, and even to go so far as to give his opinion with reference to the case, provided he instructs the jury, as I have done, that they must follow their own judgment, and that anything the court says with reference to the *472facts and the evidence in the case and the credibility of the witnesses, is a matter which can have no weight with them, except as it appeals to their judgment.’ No further exception was taken by defendants thereafter, nor was the exception taken before this renewed or restated, and the ease was thereupon given to the jury.”
In the case of Starr v. United States, 153 U. S. 614, 14 Sup. Ct. 919, 38 L. Ed. 841, the Supreme Court, in holding that the trial judge did not sufficiently separate the law from the facts of the case, and leave the facts in unequivocal terms to the judgment of the jury, for which reason a new trial was awarded, said:
“It is true that in the federal courts the rule that obtains is similar to that in the English courts, and the presiding judge may, if in his discretion he think proper, sum up the facts to the jury; and if no rule of law is incorrectly stated, and the matters of facts are ultimately submitted to the determination of the jury, it has been held that an expression of opinion upon the facts is not reviewable on error. Rucker v. Wheeler, 127 U. S. 85, 93; Lovejoy v. United States, 128 U. S. 171, 173. But he should take care to separate the law from the facts, and to leave the matter in unequivocal terms to the judgment of the jury as their true and peculiar province. McLanahan v. Universal Insurance Co., 1 Pet. 170, 182. As the jurors are the triers of facts, expressions of opinion by the court should be so guarded as to leave the jury free in the exercise of their own judgments. They should be made distinctly to understand that the instruction is not given as to a point of law by which they are to be governed, but as a mere opinion as to the facts, to which they should give no more weight than it was entitled to. Tracy v. Swartwout, 10 Pet. 80, 96; Games v. Stiles, 14 Pet. 322. The same rule prevails in the courts of many of the states, and in the charge in Commonwealth v. Selfridge, referred to by the court below, these views were expressed upon the subject: ‘As to the evidence, I have no intention to guide or interfere with its just and natural operation upon your minds. I hold it the privilege of the jury to ascertain the facts, and that of -the court to declare the law, to be distinct and independent. Should I interfere, with my opinion, with the testimony, in order to influence your minds to incline either way, I should certainly step out of the province of the judge into that of an advocate. All that I can see necessary and proper for me to do in this part of the cause is to call your attention to the points or facts on which the cause may turn, state the prominent testimony in the case which may tend to establish or disprove these points, give you some rules by which you are to weigh the testimony, if a contrariety should have occurred, and leave you to form a decision according to your best judgment, without giving you to understand, if it can be avoided, what my own opinion of the subject is. Where the inqriiry is merely into matters of fact or where the facts and law can be clearly discriminated I should always wish the jury to leave the stand without being able to ascertain what the opinion of the court as to those facts may be, that th-eir minds may be left entirely unprejudiced to weigh the testimony and settle the merits of the case.’ So the Supreme Oourt of Pennsylvania-says: ‘When there is sufficient evidence upon a given point to go to the jury it is the duty of the judge to submit it calmly and impartially. And if the expression of an opinion upon such evidence becomes a matter of duty ■under the circumstances of the particular case, great care should be exercised that such expression should be so given as not to mislead, and especially that it should not be one-sided. The evidence, if stated at all, should be stated accurately, as well that which makes in favor of a party as that which makes against him; deductions and theories not warranted by the evidence should be studiously avoided. They can hardly fail to mislead the jury and work injustice.’ Burke, v. Maxwell, 81 Penn. St. 139, 153. See, also, 2 Thompson on Trials, §§ 2293, 2294, and cases cited. It is obvious that, under any system of jury trials the influence of the trial judge on the jury is necessarily and properly of great weight, and that his lightest word or intimation is receiyed with deference, and may prove controlling. Hicks v. United States, *473150 U. S. 442, 452. The circumstances of this case apparently aroused the indignation of the learned judge in an uncommon degree, and that indignation was expressed in terms which were not consistent with due regard to the right and duty of the jury to exercise an independent judgment in the premises, or with the circumspection and caution which should characterize judicial utterances.”
And after making reference to further remarks of the trial court, it ended its opinion thus: '
‘‘Whatever special necessity for enforcing the law in all its rigor there may be in a particular quarter of the country, the rules by which and the manner in which the administration of justice should be conducted are the same everywhere, and argumentative matter of this sort should not be thrown into the scales by the judicial officer who holds them.”
A late apparent tendency on the part of some courts to encroach upon the province of the jury, which, I take it, was in every case unintentional, malees it proper, I think, to set forth at length the above declaration of the Supreme Court. Turning to the instructions in the instant case, it is seen that, while the learned trial judge did expressly tell the jury that “anything the court°says with reference to the facts and the evidence in the case and. the credibility of the witnesses is a matter which can have no weight with them except as it appeals to their judgment,” which they must follow, the court had before, as the bill of exceptions distinctly shows, stated not merely what the. judge thought the evidence showed, but stated certain things as absolute facts, and one at least by way of argument, which obviously might have influenced the verdict of the jury. I italicize those statements of the trial court which I think were of that character. After stating that there was testimony that one of .the milk bottles contained something smelling like alcohol, the court said:
“There were also a number of other bottles. One of the legs of the sink has been presented in evidence. I think it is" something that should be considered by the jury in determining what that room was used for. You will notice neither end of the leg of the sink shows any nail marks; that leg has been there for a long time; it is hoXloio, and can be taken out and put back again without destroying any nails or any permanent fastening. The other leg is of the same character, and each leg is capable of being used to Mde a bottle, perhaps several. You will also consider the sink and the running water, and the bottles there. Then I think it would be very proper for you to consider the testimony as to persons going from that back room to the door at the north, thence upstairs, if they went upstairs, and coming back with the glasses, and with liquor if you believe that testimony. There is no question about there being liquor in room 16. It is also a matter of significance that the liquor in that room was destroyed fust at the time this raid was made and that one of the defendants was there. If you consider the testimony of the witness Boyd, who admitted that a friend of his had taken liquor up to room 16, isn’t it rather a significant circumstance that this man only toent up there on the 29th day of July; it was the first time that he had ever had that room; that he only stayed there until this raid was over, then disappears from the house, and is not there again as a tenant until this ease comes on for trial; three days he has been there, and there is one day coining. These are all matters for you to consider in determining, not ■only whether there was a conspiracy on the part of these defendants, but also to determine whether that was a place kept for the purpose of selling intoxicating liquor.”
*474In view of the nature of the error committed, even if there had been no exception taken, I should feel obliged to take notice of such error and act accordingly, under the undoubted power of the court to take notice of a plain error, even though no objection or exception be taken by counsel; but here counsel did—
“except to the portion of the court’s charge wherein the court summarizes and states the testimony, upon the ground that the same invades the province of the jury, and that the same is beyond the power of the court in charging the jury as to mere matters of law.”
While it is true that the exception taken was somewhat indefinite, and while the court has the right, of course, to “summarize” the testimony in his charge, the charge in question shows upon its face that, in making such summarization, the court did, as I view it, invade the province of the jury, by himself stating what the testimony proved by specifically designating certain specific facts as having been proved, and the exception of counsel, it seems to me, covered that.
In my opinion the judgment should be reversed, and the case remanded for a new trial as to the plaintiffs in error.